                Case 6:19-cv-01071-AA       Document 61                               Filed 06/01/20   Page 1 of 6




Naomi Levelle Haslitt, OSB No. 075857
naomi.haslitt@millernash.com
Iván Resendiz Gutierrez, OSB No. 154617
ivan.resendiz@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858
Fax: 503.224.0155

           Attorneys for Defendants




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                           EUGENE DIVISION


JAMES-BRENT: ALVAREZ,                                             Case No. 6:19-cv-01071-AA

                        Plaintiff,                                DEFENDANTS' RESPONSE TO
                                                                  PLAINTIFF'S OBJECTION AND MOTION
           v.                                                     FOR PERFORMANCE OF CONTRACT [ECF
                                                                  NO. 58] AND PLAINTIFF'S AFFIDAVIT
LUKE SITTS, an individual; GERI                                   AND ATTACHED EVIDENCE [ECF NO. 60]
BROOKS, an individual; SCOTT
GEETING, an individual; STEVEN
BARRETT, an individual; DON MORRIS,
an individual; MATTHEW
CARMICHAEL, an individual; and
MICHAEL H. SCHILL, an individual,

                        Defendants.


                    Defendants, Luke Sitts, Geri Brooks, Scott Geeting, Steven Barrett,

Matthew Carmichael, and Michael H. Schill (collectively, "defendants"), respectfully request

that the Court deny or, in the alternative, strike plaintiff's objection and motion for performance


Page 1 -         Defendants' Response to Plaintiff's Objection and Motion for Performance of Contract
                 [ECF No. 58] and Plaintiff's Affidavit and Attached Evidence [ECF No. 60]
                                       MILLER NASH GRAHAM & DUNN LLP
                                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 6:19-cv-01071-AA          Document 61                                Filed 06/01/20   Page 2 of 6




of contract filed on May 18, 2020 (ECF No. 58) (the "Motion") and plaintiff's affidavit and

attached evidence filed on May 22, 2020 (ECF No. 60) (the "Affidavit").

                                         I.              ARGUMENT
           A.      The Court Should Deny, or in the Alternative, Strike the Motion.

                   This Court should deny the Motion for the following three reasons. First, the

Motion should be denied (or stricken) because the Motion fails to meet the certification

requirements of LR 7-1. LR 7-1(3). This alone is grounds for denial.

                   Second, if the filing is not a motion and cannot be denied under LR 7-1(3) for

failure to meet the certification requirements, it unclear what the filing is supposed to be.

Plaintiff has already filed a reply to defendants' response to plaintiff's motion for the third leave

to amend the complaint with memorandum in support (ECF No. 52) ("Plaintiff's Reply"). To the

extent plaintiff is arguing that defendants introduced facts in the response to plaintiff's motion for

the third leave to amend the complaint with memorandum in support (ECF No. 50) (the

"Response"), defendants did no such thing. And even if defendants did so, plaintiff should have

set forth those arguments in Plaintiff's Reply, not a separate filing that amounts to a surreply.

See, e.g., Numrich v. Qwest Corp., No. 3:14-CV-01864-BR, 2015 WL 1883917, at *3 (D. Or.

Apr. 23, 2015) ("Moreover, surreplies are disfavored and the party seeking to submit one has to

demonstrate a compelling reason for permitting the additional filing and such requests are

routinely disallowed when that burden is not met.") (internal quotation marks and citation

omitted); Queensridge Towers LLC v. Allianz Global Risks U.S. Ins. Co., No. 2:13-CR-97 JCM

(PAL), 2015 WL 1403479, at *2 (D. Nev. Mar. 26, 2015) ("Surreplies are disfavored and only

authorized to address new matters raised in a reply."); Huskey v. Ahlin, No. 1:12-cv-00569-AWI-

SKO (PC), 2014 WL 348449, at *1 (E.D. Cal. Jan 31, 2014) ("In this instance, Plaintiff did not


Page 2 -        Defendants' Response to Plaintiff's Objection and Motion for Performance of Contract
                [ECF No. 58] and Plaintiff's Affidavit and Attached Evidence [ECF No. 60]
                                    MILLER NASH GRAHAM & DUNN LLP
                                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 6:19-cv-01071-AA           Document 61                               Filed 06/01/20   Page 3 of 6




seek leave to file a surreply and the Court declines to consider it. There is no basis for deviating

from the general rule that surreplies are not permitted as a matter of course and are disfavored.").

                  Plaintiff appears to oppose defendants' use of the term "traffic stop" in the

Response or in defendants' motion to dismiss plaintiff's second amended complaint and

memorandum of support (ECF No. 41) (the "Third Motion to Dismiss"). Plaintiff's objection

falls flat, however, because the second amended complaint clearly provides that plaintiff was

pulled over for driving a car without license plates on a public street. (SAC ¶¶ 1, 4-11, 20-21;

see also Alvarez v. Univ. of Oregon, No. 6:19-cv-01071-AA, 2020 WL 61036, at *2 (D. Or.

Jan. 6, 2020).)

                  Third, to the extent plaintiff is arguing that defendants failed to address one of his

many arguments, his assertion is incorrect. Defendants addressed the arguments they could

understand given that the second amended complaint "is written in a combination of what

plaintiff calls 'plain language' and 'CORRECT-SENTENCE-STRUCTURE-

COMMUNICATIONS-PARSE-SYNTAX-GRAMMAR,' or 'C.-S.-S.-C.-P.-S.-G.-P.' for short."

2020 WL 61036, at *1. If plaintiff is referring to the alleged Article I, Section 10 of the United

States Constitution and constitutional claims, defendants addressed those claims in the Third

Motion to Dismiss, defendants' reply in support of their motion to dismiss plaintiff's second

amended complaint (ECF No. 55) (the "Defendants' Reply"), and the Response. (Third Motion

to Dismiss at 11-22; Defendants' Reply at 7-16; Response at 5-7.)

                  Accordingly, the Motion should be denied or, in the alternative, stricken.




Page 3 -    Defendants' Response to Plaintiff's Objection and Motion for Performance of Contract
            [ECF No. 58] and Plaintiff's Affidavit and Attached Evidence [ECF No. 60]
                                    MILLER NASH GRAHAM & DUNN LLP
                                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 6:19-cv-01071-AA           Document 61                               Filed 06/01/20   Page 4 of 6



           B.      The Court Should Deny or, in the Alternative, Strike the Affidavit.

                   This Court should deny the Affidavit for the following reasons. First, to the

extent the Affidavit is a motion, it should be denied (or stricken) because the Affidavit fails to

meet the certification requirements of LR 7-1. LR 7-1(3).

                   Second, it is unclear what the filing is supposed to be. As discussed above, if

plaintiff is attempting to file a surreply, surreplies are not allowed or disfavored.

                   Third, the Affidavit is further evidence of plaintiff's flawed belief that a police

officer cannot pull an individual over for failing to have visible license plates on a vehicle being

driven on a public road. As noted in the Opinion and Order dated January 6, 2020 (ECF No. 27),

"[b]y the time officers arrested him, [plaintiff] had refused to provide documentation to the

officers and had used force against the officers. Plaintiff's allegations, thus, show that the

officers had probable cause to arrest him. Plaintiff's claim of unlawful arrest must be dismissed."

Alvarez, 2020 WL 61036, at *6.

                   As mentioned in defendants' previous filings, defendants' employer, the

University of Oregon (the "University"), an Oregon public university, is facing over a

$25 million deficit this spring quarter alone due to coronavirus disease 2019 ("COVID-19")

pandemic, and is trying to devote its limited resources to preventing additional layoffs and

battling the pandemic.1 As a public institution charged with the efficient and responsible



1
 See University of Oregon, AroundtheO, President announces staffing reductions due to
COVID-19, April 13, 2020, https://around.uoregon.edu/content/president-
announcesstaffingreductions-due-covid-19 (message announcing budget deficit and layoffs);
University of Oregon, AroundtheO, UO donates a load of medical supplies to county public
health, April 10, 2020, https://around.uoregon.edu/content/uo-donates-load-medical-supplies-
county-public-health (announcement on giving university equipment to county public health);
University of Oregon, AroundtheO, UO shop to begin fabricating much-needed face shields,


Page 4 -        Defendants' Response to Plaintiff's Objection and Motion for Performance of Contract
                [ECF No. 58] and Plaintiff's Affidavit and Attached Evidence [ECF No. 60]
                                     MILLER NASH GRAHAM & DUNN LLP
                                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 6:19-cv-01071-AA        Document 61                                 Filed 06/01/20   Page 5 of 6




stewardship of public funds—especially during an extraordinary time for the University, our

nation, and the world—defendants seek through this response to limit the expenditure of

unnecessary public resources to address inappropriate and confusing court filings, especially

filings about which plaintiff failed to confer. In this budget climate, resource conservation is

vital; and further responses to plaintiff's paper campaign would be a waste of public resources.

               However, if after reading the Third Motion to Dismiss, Defendants' Reply, and

the Response the Court has any questions about plaintiff's multiple theories and defendants'

response to those theories, defendants would be happy to provide any additional information or

briefing the Court requests.

                                      II.           CONCLUSION

               For the reasons stated above, defendants respectfully request the Court to deny or,

in the alternative, strike the Motion and the Affidavit.

               DATED this 1st day of June, 2020.

                                                         MILLER NASH GRAHAM & DUNN LLP

                                                         s/Naomi Levelle Haslitt
                                                         Naomi Levelle Haslitt; OSB No. 075857
                                                         naomi.haslitt@millernash.com
                                                         Iván Resendiz Gutierrez; OSB No. 154617
                                                         ivan.resendiz@millernash.com
                                                         Phone: 503.224.5858
                                                         Fax: 503.224.0155

                                                         Attorneys for Defendants




April 6. 2020, https://around.uoregon.edu/content/uo-shop-begin-fabricating-much-needed-face-
shields (announcement on efforts to make face-shields for medical personnel).


Page 5 -    Defendants' Response to Plaintiff's Objection and Motion for Performance of Contract
            [ECF No. 58] and Plaintiff's Affidavit and Attached Evidence [ECF No. 60]
                                  MILLER NASH GRAHAM & DUNN LLP
                                                 AT T OR NE YS AT LAW
                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                               1 1 1 S.W . FI FT H AVEN UE
                                            P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 6:19-cv-01071-AA           Document 61                               Filed 06/01/20   Page 6 of 6




                                     CERTIFICATE OF SERVICE

                   I hereby certify that I served the foregoing Defendants' Response to Plaintiff's

Objection and Motion for Performance of Contract [ECF No. 58] and Plaintiff's Affidavit and

Attached Evidence [ECF No. 60] on:

           James-Brent: Alvarez
           c/o 30924 Kenady Lane
           Cottage Grove, Oregon 97424
           jb22.1978.008@gmail.com

           Plaintiff Pro Se

by the following indicated method or methods on the date set forth below:


                  CM/ECF system transmission.

                  E-mail. As required by Local Rule 5.9(b), any interrogatories, requests for
                   production, or requests for admission were e-mailed in Word or WordPerfect
                   format, not in PDF, unless otherwise agreed to by the parties.

                 E-mail (per Agreement to service by e-mail)

                  Facsimile communication device.

                  First-class mail, postage prepaid.

                  Hand-delivery.

                  Overnight courier, delivery prepaid.

               DATED this 1st day of June, 2020.


                                                                 s/Naomi Levelle Haslitt
                                                                 Naomi Levelle Haslitt, OSB No. 075857

                                                                 Of Attorneys for Defendants
4847-5234-8605.1




Page 1 -     Defendants' Response to Plaintiff's Objection and Motion for Performance of Contract
             [ECF No. 58] and Plaintiff's Affidavit and Attached Evidence [ECF No. 60]
                                     MILLER NASH GRAHAM & DUNN LLP
                                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
